IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


VINCENT LORINO,                                 :   No. 427 EAL 2020
                                                :
                     Petitioner                 :
                                                :   Petition for Allowance of Appeal
                                                :   from the Order of the
              v.                                :   Commonwealth Court
                                                :
                                                :
WORKERS' COMPENSATION APPEAL                    :
BOARD (COMMONWEALTH OF                          :
PENNSYLVANIA),                                  :
                                                :
                     Respondents                :


                                        ORDER



PER CURIAM

      AND NOW, this 23rd day of February, 2021, the Petition for Allowance of Appeal

is GRANTED. The issue, as stated by petitioner, is:


             Whether Commonwealth Court’s decision on this question of first
             impression should be reversed for violating the separation of powers
             doctrine, since it improperly exercised legislative power by replacing
             the word “may” with the word “shall” in Section 440 of the Workers’
             Compensation Act; its [o]pinion even states, “. . . despite the General
             Assembly’s use of the word ‘may,’ this [c]ourt has always . . .”
             required an unreasonable contest before assessing attorney’s fees
             against an insurer?


The Application of Amicus Curiae Pennsylvania Association of Justice for Leave to File

Statement Supporting the Allowance of Appeal of Petitioner/Claimant, Vincent Lorino is

GRANTED.